Exhibit 10.5

SUMMARY SHEET FOR EXECUTIVE CASH COMPENSATION

The following table sets forth the current base salaries provided to the
Company’s CEO and four most highly compensated executive officers.

 

Executive Officer

   Current Salary

David S. Haffner

   775,000

Felix E. Wright

   700,000

Karl G. Glassman

   620,000

Jack D. Crusa

   275,000

Joseph D. Downes, Jr.

   250,000

Executive officers are also eligible to receive a bonus each year under the
Company’s 2004 Key Officers Incentive Plan (filed as Exhibit 10.13 to the
Company’s Form 10-K for the year ended December 31, 2005). Bonuses are
calculated pursuant to the Award Formula filed as Exhibit 10.2 to the Company’s
Form 10-Q for the quarter ended March 31, 2006. The target percentages under
this plan for the Company’s CEO and four most highly compensated executive
officers are as shown in the following table.

 

Executive Officer

   Target Percentage  

David S. Haffner

   70 %

Felix E. Wright

   60 %

Karl G. Glassman

   60 %

Jack D. Crusa

   44 %

Joseph D. Downes, Jr.

   44 %